Citation Nr: 0604829	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as being a residual of exposure 
to ionizing radiation.

Entitlement to service connection for emphysema, to include 
as being a residual of exposure to ionizing radiation.

Entitlement to service connection for bronchitis with 
coughing spells, to include as being a residual of exposure 
to ionizing radiation.

Entitlement to service connection for anemia, to include as 
being a residual of exposure to ionizing radiation.

Entitlement to service connection for a heart disorder, to 
include as being a residual of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from December 1946 through 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied the 
issues currently on appeal on both a direct and a presumptive 
basis.

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a current diagnosis of emphysema.

3.  The evidence of record does not reasonably show that the 
veteran's diagnosed bronchitis, anemia or heart disease had 
their origins during service, or for many years thereafter.  
Bronchitis, anemia and heart disease are not considered 
radiogenic diseases under VA regulations.

CONCLUSIONS OF LAW

1.  Service connection for emphysema, to include as a 
residual of exposure to ionizing radiation, is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2005).

2.  Service connection for bronchitis, to include as a 
residual of exposure to ionizing radiation, is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2005).

3.  Service connection for anemia, to include as a residual 
of exposure to ionizing radiation, is not warranted. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2005).

4.  Service connection for heart disease, to include as a 
residual of exposure to ionizing radiation, is not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in May 2001, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was provided to the veteran before the RO decision 
regarding the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records are silent with regards to 
complaints, treatment or findings associated with emphysema, 
bronchitis, anemia or a heart disorder.  A January 1947 
service medical record does document treatment for an acute 
upper respiratory infection.

An April 1968 VA examination report, conducted to evaluate 
other disabilities, notes that the veteran's respiratory and 
cardiovascular systems were normal.  A chest x-ray, taken in 
conjunction with the VA examination, was interpreted as 
showing no significant abnormalities in the soft tissues, 
bony thorax, mediastinal structures or lung fields.

A November 1987 letter from the Defense Nuclear Agency 
confirmed that the veteran had participated in Operation 
UPSHOT-KNOTHOLE.  It was noted that he was exposed to .04 
rems of radiation.

A March 1999 VA treatment note documented a history of 
emphysema.  The veteran was diagnosed with chronic 
obstructive pulmonary disease and the physician specifically 
noted that it was not emphysema.  A diagnosis of bronchitis 
was also noted.

An April 1999 VA treatment note stated that the veteran had 
been hospitalized in March 1999 because of severe bronchitis.

A June 1999 VA treatment note reported that the veteran was 
being treated for an acute myocardial infarction.  A history 
of coronary artery disease was noted.  The veteran was also 
noted to be status post coronary artery bypass graft, which 
reportedly was performed in 1991.

An August 2000 VA treatment note documented a diagnosis of 
iron deficiency anemia.  A February 2001 VA treatment note 
reflected that the veteran was being evaluated for iron 
deficiency anemia.  A June 2002 VA treatment note reported a 
history of iron deficiency anemia.

Subsequent VA treatment notes dated through January 2003 
reflect continued treatment for bronchitis, anemia and heart 
disease.

The veteran testified before a hearing officer at a hearing 
held at the RO in September 2004.  He stated that he was 
treated for pneumonia twice during service.  He indicated 
that he was also treated for bronchitis, chronic obstructive 
pulmonary disease, and emphysema.  The veteran testified that 
he was diagnosed with a heart disorder after service.  He 
reported he did not recall his history regarding his anemia 
diagnosis.  The veteran stated that he was exposed to 
radiation during service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).

First, there are certain types of cancer which will be 
presumptively service connected for radiation- exposed 
veterans:  (i) Leukemia (other than chronic lymphocytic 
leukemia).  (ii) Cancer of the thyroid.  (iii) Cancer of the 
breast.  (iv) Cancer of the pharynx.  (v) Cancer of the 
esophagus.  (vi) Cancer of the stomach.  (vii) Cancer of the 
small intestine.  (viii) Cancer of the pancreas.  (ix) 
Multiple myeloma.  (x) Lymphomas (except Hodgkin's disease).  
(xi) Cancer of the bile ducts.  (xii) Cancer of the gall 
bladder.  (xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  (xiv) Cancer of the salivary 
gland. (xv)  Cancer of the urinary tract.  (xvi) Bronchiolo- 
alveolar carcinoma.  (xvii) Cancer of the bone.  (xviii) 
Cancer of the brain.  (xix) Cancer of the colon.  (xx) Cancer 
of the lung.  (xxi) Cancer of the ovary.  See 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  For 
purposes of this section the term "radiogenic disease" means 
a disease that may be induced by ionizing radiation and shall 
include the following:  (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- 
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv)  Any other cancer.  (Authority: 38 
U.S.C.A. § 501 (West 2002))

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

Service connection claims based on in-service exposure to 
radiation may also be addressed under 38 C.F.R. § 3.309(d) or 
§ 3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309(d), will be considered to have been incurred 
in service under the circumstances outlined in that section.  
Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations. 
38 C.F.R. § 3.311(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that, while VA treatment records refer to a 
history of emphysema, the March 1999 specifically noted that 
the veteran was diagnosed with chronic obstructive pulmonary 
disease, not emphysema.  In the absence of a current 
diagnosis, service connection for emphysema is denied.

It is clear from the clinical evidence of record that the 
veteran has current diagnoses of bronchitis, coronary artery 
disease and anemia.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that service medical records are 
silent with regard to complaints, findings or treatment 
associated with bronchitis, heart disease, or anemia.  The 
April 1968 VA examination report noted that both the 
veteran's cardiovascular and respiratory systems were normal.  
The first clinical evidence of record documenting treatment 
for bronchitis was in 1999.  Clinical evidence documented 
that the veteran's heart disease dated back to 1991, and the 
first clinical evidence documenting anemia is in 2000.  The 
Board notes that such clinical records document treatment for 
the claimed disorders at a point more than 20 years after 
service.  There is no clinical evidence of record indicating 
that any of these three disorders had their origins during 
service.  Accordingly, service connection for bronchitis, 
anemia and a heart disorder are denied on a direct basis.

With regard to the claim for service connection for such 
disorders as a residual of exposure to ionizing radiation, 
the Board notes that bronchitis, anemia, and heart disease 
are not among the types of diseases listed at 38 C.F.R. 
§ 3.309(d)(2) that are presumptively service-connected if in 
radiation-exposed veterans.  Nor are they listed under 
38 C.F.R. § 3.311 (b)(2) as radiogenic diseases.

While VA may consider a claim under the provisions of this 
section even when that claim is based on a disease other than 
one of those listed in paragraph (b)(2), VA may only do so 
"provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease."  38 C.F.R. § 3.311(b)(4).  In this 
case, no evidence has been submitted or cited that would 
indicate bronchitis, anemia or heart disease is a radiogenic 
disease. Consequently, service connection on this basis, 
likewise, is not warranted.


ORDER

Entitlement to service connection for emphysema, to include 
as being a residual of exposure to ionizing radiation, is 
denied.

Entitlement to service connection for bronchitis with 
coughing spells, to include as being a residual of exposure 
to ionizing radiation, is denied.

Entitlement to service connection for anemia, to include as 
being a residual of exposure to ionizing radiation, is 
denied.

Entitlement to service connection for a heart disorder, to 
include as being a residual of exposure to ionizing 
radiation, is denied.


REMAND

The January 2003 decision denied service connection for 
chronic obstructive disease on both a direct and presumptive 
basis.  In addition, the January 2003 decision denied the 
claim as being secondary to the veteran's service-connected 
sinusitis.  The Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2005).  This regulation has been interpreted by 
the Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(emphasis added).  Several VA treatment notes including one 
dated in March 1999 refer to the possibility that the 
veteran's chronic obstructive pulmonary disease is 
"aggravated" by the veteran's service-connected sinusitis.  
The Board finds that a VA examination is warranted in order 
to determine if the veteran's chronic obstructive pulmonary 
disease is aggravated by the veteran's service-connected 
disorder, and, if so, to what extent.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
whether the veteran's chronic obstructive 
pulmonary disease underwent an 
ascertainable chronic increase in 
severity due to his service-connected 
sinusitis.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


